Citation Nr: 0601452	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for low back pain, 
degenerative disc disease, L4-5 and L5-S1, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from March 1988 to June 1988 
and from October 1990 to August 1996.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a decision of April 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A;  38 
C.F.R. § 3.159(c).

In compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), the Board finds that the RO should further develop 
this case.  

At the Board hearing of December 2005, the veteran stated 
that he had been seen by an orthopedic surgeon from the 
University of Utah, and a neurosurgeon from the VA.  
Outpatient medical records dated in September 2004 form the 
Salt Lake City VAMC, note that the veteran had been scheduled 
for a neurosurgery appointment for November 2004.  These 
medical records have not been associated with the claims 
file.  

In March 2005, a VA examination was conducted, but the 
examiner did not identify their credentials.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AOJ should obtain any relevant 
medical records from the veteran's treatment 
by the orthopedic surgeon in the University 
of Utah.  

2.  The AOJ should secure outpatient medical 
records associated with the veteran's 
treatment by the neurosurgeon at the Salt 
Lake City VAMC, including the November 2004 
visit.

3.  The AOJ should determine the credentials 
(M.D., RN, PA) of the March 2005 examiner, M. 
Swinyer. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


